DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-15, in the reply filed on 07/25/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “substantially planar” in the claim has been rendered indefinite by the use of the term “substantially”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2017 /0194557) in view of Jacob (US 2020/0098976) and Ferra (US 2002/0155795).
Regarding claim 1, Chuang discloses, in FIG. 17 and in related text, a method, comprising: 
providing a structure having a memory device region (100A) and a logic device region (100B), wherein the structure includes a first metal layer (121’) and a dielectric barrier layer (141) over the first metal layer in both the memory device region and the logic device region, and wherein the structure further includes a first dielectric layer (142) over the dielectric barrier layer, multiple magnetic tunneling junction (MTJ) devices (135) over the first metal layer, the dielectric barrier layer, and the first dielectric layer, and a second dielectric layer (129) over the first dielectric layer and the MTJ devices, wherein the first dielectric layer, the MTJ devices, and the second dielectric layer are in the memory device region and not in the logic device region (see Chuang, FIG. 17, [0025], [0029], [0044]); 
depositing an extreme low-k dielectric layer (180) over the MTJ devices (135) and the second dielectric layer (129) in the memory device region and over the dielectric barrier layer (141) in the logic device region (see Chuang, FIG. 18, [0024], [0045]: low-k dielectric has k values lower than about 2.5). 
Chuang does not explicitly disclose depositing using flowable chemical vapor deposition (FCVD).
Jacob teaches depositing using flowable chemical vapor deposition (FCVD) (see Jacob, FIG. 7, [0030]).
Chuang and Jacob are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chuang with the features of Jacob because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chuang to include depositing using flowable chemical vapor deposition (FCVD), as taught by Jacob, in order to provide ILD material filling gaps between adjacent MTJ stacks (see Jacob, [0030]).
Chuang discloses performing a planarization step on the extreme low-k dielectric layer to planarize a top surface of the extreme low-k dielectric layer in both the memory device region and the logic device region (see Chuang, FIG. 22, [0047]).
Chuang does not explicitly disclose buffing the dielectric layer to planarize a top surface of the dielectric layer.
Ferra teaches buffing the dielectric layer to planarize a top surface of the dielectric layer (see Ferra, FIGS. 1E-1G and 7, [0025], [0039]-[0041]).
Chuang and Ferra are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chuang with the features of Ferra because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chuang to include buffing the dielectric layer to planarize a top surface of the dielectric layer, as taught by Ferra, in order to remove microscratches and defectivities in the dielectric layer (see Ferra, [0041]).
Regarding claim 4, Chuang in view of Jacob and Ferra teaches the method of claim 1.
Chuang discloses after the planarization step, the top surface of the extreme low-k dielectric layer (180/125) is substantially planar and a first portion of the extreme low-k dielectric layer in the memory device region (100A) is thinner than a second portion of the extreme low-k dielectric layer in the logic device region (100B) (see Chuang, FIG. 22, [0048]).
Ferra teaches the buffing (step) (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 5, Chuang in view of Jacob and Ferra teaches the method of claim 1.
Chuang discloses forming a patterned photoresist mask over the top surface of the extreme low-k dielectric layer (180); etching a trench (123B) through the patterned hard mask and into the extreme low-k dielectric layer and the dielectric barrier layer (141) in the logic device region (100B), thereby exposing the first metal layer (121’) in the logic device region; and forming a conductive feature (123’) in the trench (see Chuang, FIGS. 20-21, [0046]-[0047]).
Jacob teaches a patterned hard mask (see Jacob, [0031]), with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1, and because it is simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).
Chuang does not explicitly disclose after the planarization step (or the buffing step as taught by Jacob), forming the patterned mask, etching a trench and forming a conductive feature in the trench. However, the limitation is merely directed to a particular order of performing process steps and would have been found obvious. 
In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). See also, MPEP § 2144.04.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Jacob and Ferra, and further in view of Wang (US 2011/0151677).
Regarding claim 2, Chuang in view of Jacob and Ferra teaches the method of claim 1.
Chuang and Jacob teach depositing the extreme low-k dielectric layer using flowable chemical vapor deposition (FCVD) (see discussion on claim 1 above).
Chuang and Jacob do not explicitly disclose or teach reflowing the dielectric layer.
Wang teaches reflowing the dielectric layer (see Wang, [0043], [0045]).
Chuang and Wang are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chuang with the features of Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Chuang as already modified by Jacob, to include reflowing the dielectric layer, as taught by Wang, in order to allow the dielectric material to fill within trenches (see Wang, [0045]).
Chuang, Jacob, Ferra and Wang do not explicitly disclose or teaches reflowing the dielectric layer after the depositing and before the buffing. However, the limitation is merely directed to a particular order of performing process steps and would have been found obvious. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). See also, MPEP § 2144.04.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Jacob and Ferra, and further in view of Wang, and still further in view of Nemani (US 2016/0194758).
Regarding claim 3, Chuang in view of Jacob and Ferra, and further in view of Wang teaches the method of claim 2.
Chuang and Jacob teach depositing the extreme low-k dielectric layer using flowable chemical vapor deposition (FCVD) (see discussion on claim 1 above).
Chuang and Jacob do not explicitly disclose or teach curing the dielectric layer using ultraviolet radiation. 
Nemani teaches curing the dielectric layer using ultraviolet radiation (see Nemani, [0022]-[0023], [0040]). 
Chuang and Nemani are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chuang with the features of Nemani because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Chuang as already modified by Jacob, to include curing the dielectric layer using ultraviolet radiation, as taught by Nemani, in order to remove moisture and residual organics, harden and densify the layer (see Nemani, [0040]).
Chuang, Jacob, Ferra, Wang and Nemani do not explicitly disclose or teach curing the dielectric layer using ultraviolet radiation after the reflowing and before the buffing. However, the limitation is merely directed to a particular order of performing process steps and would have been found obvious. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). See also, MPEP § 2144.04.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Jacob and Ferra, and further in view of Guo (US 2021/0242129).
Regarding claim 7, Chuang in view of Jacob and Ferra teaches the method of claim 1.
Chuang discloses wherein the second dielectric layer (129) includes TEOS and the first dielectric layer (142) includes silicon oxide (see Chuang, [0025], [0044]).
Chuang does not explicitly disclose silicon carbonitride.
Guo teaches dielectric material for dielectric layer includes TEOS or silicon carbonitride (see Guo, [0017]). Guo teaches silicon carbonitride.
Chuang and Guo are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chuang with the features of Guo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chuang to include silicon carbonitride, as taught by Guo, because it is simple substitution of one known element for another to obtain predictable results (as dielectric layer material). See MPEP § 2143.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Jacob and Ferra, and further in view of Stender (US 2018/0002571).
Regarding claim 8, Chuang in view of Jacob and Ferra teaches the method of claim 1.
Chuang discloses the extreme low-k dielectric layer (see discussion on claim 1 above).
Chuang does not explicitly disclose wherein the low-k dielectric layer includes silicon, oxygen, carbon, hydrogen, and nitrogen.
Stender teaches wherein the low-k dielectric layer includes silicon, oxygen, carbon, hydrogen, and nitrogen (see Stender, [0023]).
Chuang and Stender are analogous art because they both are directed to semiconductor device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chuang with the features of Stender because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chuang to include wherein the dielectric layer includes silicon, oxygen, carbon, hydrogen, and nitrogen, as taught by Stender, because it is simple substitution of one known element for another to obtain predictable results (as dielectric layer material). See MPEP § 2143.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-15 and 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of records, individually or in combination, do not disclose nor teach “after the forming of the conductive feature, further comprising: performing a chemical mechanical planarization process to the structure until top portions of the MTJ devices are exposed” in combination with other limitations as recited in claim 6.
The prior art of record, Chuang, discloses a method, comprising: providing a structure having a memory device region and a logic device region, wherein the structure includes, in both the memory device region and the logic device region, a first metal layer, a dielectric barrier layer over the first metal layer, and a first dielectric layer over the dielectric barrier layer, wherein the structure further includes, in the memory device region and not in the logic device region, multiple magnetic tunneling junction (MTJ) devices over the first metal layer, the dielectric barrier layer, and the first dielectric layer; depositing a second dielectric layer over the MTJ devices in the memory device region and over the first dielectric layer in the logic device region; etching the second dielectric layer in both the memory device region and the logic device region simultaneously, wherein the etching removes the first and the second dielectric layers from the logic device region, and wherein a portion of the second dielectric layer remains in the memory device region and over sidewalls of the MTJ devices; and depositing an extreme low-k dielectric layer over the MTJ devices and the portion of the second dielectric layer in the memory device region and over the dielectric barrier layer in the logic device region (see Chuang, FIGS. 15-18, [0024]-[0025], [0029], [0044]-[0045]). The prior art of record, Jacob, teaches depositing using flowable chemical vapor deposition (FCVD) (see Ferra, FIG. 7, [0030]). The prior art of records, individually or in combination, do not disclose nor teach “wherein the etching exposes top portions of the MTJ devices” in combination with other limitations as recited in claim 9.
The prior art of record, Chuang, discloses and teach a method, comprising: providing a structure having a memory device region and a logic device region, wherein the structure includes multiple magnetic tunneling junction (MTJ) devices in the memory device region and further includes a first dielectric layer in both the memory device region and the logic device region; depositing a second dielectric layer over the MTJ devices in the memory device region and over the first dielectric layer in the logic device region; after the applying of the second etching process, depositing an extreme low-k dielectric layer over the MTJ devices and the second dielectric layer in the memory device region and over the logic device region (see Chuang, FIGS. 15 and 18, [0024]-[0025], [0029], [0044]-[0045]). The prior art of record, Jacob, teaches depositing using flowable chemical vapor deposition (FCVD) (see Ferra, FIG. 7, [0030]).The prior art of record, Nemani, teaches curing the extreme low-k dielectric layer using ultraviolet radiation (see Nemani, [0022]-[0023], [0040]). The prior art of records, individually or in combination, do not disclose nor teach “applying a first etching process to the second dielectric layer in both the memory device region and the logic device region simultaneously until top portions of the MTJ devices are exposed and the first dielectric layer in the logic device region is exposed; applying a second etching process to the first dielectric layer using the second dielectric layer and the top portions of the MTJ devices as an etch mask, thereby removing the first dielectric layer from the logic device region” in combination with other limitations as recited in claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811